DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, Group E in the reply filed on 07/12/2021 is acknowledged.

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 reads “the third portions”, examiner suggests amending the claim to read “the third portion”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the first elongate flexible element and the second elongate flexible element" in lines 7-9.  There is insufficient antecedent basis for the limitations “the first elongate flexible element” and “the second elongate flexible element” in the claim.
	

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 21-22, and 24-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keidar et al (US 2010/0076549 A1).
  
Regarding claim 12, Keidar discloses an annuloplasty system (Figures 5A-B, item 110; abstract) comprising; an elongated flexible element (paragraph 0006, rings may be flexible) comprising a proximal portion (Figures 5A-B, item 112) and a distal portion (Figures 5A-B, item 114); a first anchor configured to secure the proximal portion of the elongated flexible element proximate a cardiac or vascular valve annulus on a first side of the valve (paragraph 0052, the definition of anchor is “something that serves to hold an object firmly” (Merriam-Webster), the sutures which secure the proximal portion serve as an anchor); and a second anchor configured to secure the elongated flexible element proximate the valve annulus on a second side of the valve apart from the first side valve (paragraph 0052, the definition of anchor is “something that serves to hold an object firmly” (Merriam-Webster), the sutures which secure the second side of the valve apart from the first side valve serves as an anchor); and at least one deformable segment coupled to the first elongate flexible element and the second elongate flexible element (Figures 5A-B, item 116, paragraph 0061), wherein the deformable segment comprises a preformed shape configured to urge the first elongate flexible element toward the second elongate flexible element (the preformed shape is seen in Figure 5A which urges the first elongate flexible element towards the second elongate flexible element).    
	Regarding claim 21, Keidar discloses an annuloplasty device (abstract) comprising: at least a portion of a ring (Figures 5A-B, item 110) comprising: a first portion configured to be secured to an annulus of a native heart valve (Figures 5A-B, item 112; paragraph 0052); a second portion configured to be secured to an annulus of a native heart valve (Figures 5A-B, item 114, paragraph 0052); and a third portion coupling the first portion to the second portion (Figures 5A-B, item 116); wherein the third portion is deformable such that the ring is deformable to reduce a dimension of the annulus (paragraph 0061, the third portion is bent such that the ring is deformable to reduce a dimension of the annulus).  
	Regarding claim 22, Keidar discloses wherein the first portion and the second portion comprise flexible materials configured to conform contours of the annulus of the native heart valve (paragraph 0006 discloses that the annuloplasty ring may be comprised of a flexible material such as silicone rubber or Dacron cordage which would conform to contours of the annulus).
	Regarding claim 24, Keidar discloses wherein the third portion is attached to the first portion and the second portion via movable joints (Figure 5B, movable joints annotated below, due to the bendable metal of third portion 116, where the third portion meets the first portion and the third portion meets the second portion a movable joint is created).  

    PNG
    media_image1.png
    522
    559
    media_image1.png
    Greyscale

	Regarding claim 25, Keidar discloses wherein the moveable joints are hinges or rivets (as disclosed above in claim 24, the joint where the third portion meets the first portion and the third portion meets the second portion acts as a hinge, where the definition of hinge is “A jointed or flexible device that allows the turning or pivoting of a part, such as a door or lid, on a stationary frame” (American Heritage Dictionary)).  
	Regarding claim 26, Keidar discloses wherein the third portions comprises two sections (Figures 5A-B, items 116), wherein a first section of the two sections is attached to the first portion and the Figure 5B, first and second section is annotated below).  

    PNG
    media_image2.png
    461
    899
    media_image2.png
    Greyscale

	Regarding claim 27, Keidar discloses wherein the first section and the second section are each deformable (paragraph 0061, “restraint 116 that is a plastically deformable material (e.g., a bendable metal)”).  
	Regarding claim 28, Keidar discloses wherein the first section is attached to a first end of the first portion and a second end of the second portion, and wherein the second section is attached to a second end of the first portion and a first end of the second portion such that the ring forms a complete ring (Figures 5A-B, first and second section is annotated above, which is attached to first and second ends of the first and second portions as described above).  
	Regarding claim 29, Keidar discloses wherein the first section is attached to the first end of the first portion and the second end of the second portion via first and second movable joints (Figure 5B, movable joints annotated above in claim 24, due to the bendable metal of the first section 116, where the first section meets the first portion and the first section meets the second portion first and second movable joints are created), and wherein the second section is attached to the second end of the first portion and the first end of the second portion via third and fourth movable joints (likewise, where the second section meets the first portion and the second section meets the second portion third and fourth movable joints are created).  
	Regarding claim 30, Keidar discloses wherein the first section and the second section are deformable (paragraph 0061, “restraint 116 that is a plastically deformable material (e.g., a bendable metal)”).    
	Regarding claim 31, Keidar discloses wherein the first section and the second section comprise a mechanically, permanently deformable metal (paragraph 0061, “restraint 116 that is a plastically deformable material (e.g., a bendable metal)”, when sections 116 are mechanically bent into the configuration of Figure 5B, which houses a prosthetic valve in the ring, the section is permanently deformed for the purposes of preventing paravalvular leakage).    
	Regarding claim 32, Keidar discloses wherein the third portion comprises a mechanically, permanently deformable metal (paragraph 0061, “restraint 116 that is a plastically deformable material (e.g., a bendable metal)”, when sections 116 are mechanically bent into the configuration of Figure 5B, which houses a prosthetic valve in the ring, the section is permanently deformed for the purposes of preventing paravalvular leakage).
	Regarding claim 33, Keidar discloses wherein the first portion is configured to be attached to a posterior portion of the annulus of the native heart valve and the second portion is configured to be attached to an anterior portion of the annulus of the native heart valve (paragraph 0052).  
	Regarding claim 34, Keidar discloses wherein the native heart valve is a mitral valve (paragraph 0052).  
	Regarding claim 35, Keidar discloses an annuloplasty device (abstract) comprising: a ring (Figures 5A-B, item 110) comprising: a first portion configured to be secured to an annulus of a native heart valve (Figures 5A-B, item 112, first portion annotated below; paragraph 0052); a second portion configured to be secured to an annulus of a native heart valve (Figures 5A-B, item 114, second portion annotated below, paragraph 0052);  and a third portion attached to a first end of the first portion and a second end of the second portion (Figures 5A-B, item 116, third portion annotated below);  and a fourth portion configured to be attached to a second end of the first portion and a first end of the second portion (Figures 5A-B, item 116, fourth portion annotated below); wherein the third portion is deformable such that the ring is deformable to reduce a dimension of the annulus (paragraph 0061, the third portion is bent such that the ring is deformable to reduce a dimension of the annulus).  

    PNG
    media_image3.png
    461
    899
    media_image3.png
    Greyscale

	Regarding claim 36, Keidar discloses wherein the third portion and the fourth portion are both deformable (paragraph 0061).  
	Regarding claim 37, Keidar discloses wherein the third portion is attached to the first end of the first portion and the second end of the second portion via first and second movable joints (Figure 5B, movable joints annotated above in claim 24, due to the bendable metal of the first section 116, where the third portion meets the first end of first portion and the third portion section meets the second end of the second portion first and second movable joints are created), and wherein the fourth portion is attached to the second end of the first portion and the first end of the second portion via third and fourth movable joints (likewise, where the fourth portion meets the second end of the first portion and the first end of the second portion third and fourth movable joints are created).  .  
as disclosed above in claim 37, the joint where the third portion and fourth portion meets the first portion and the second portion acts as a hinge, where the definition of hinge is “A jointed or flexible device that allows the turning or pivoting of a part, such as a door or lid, on a stationary frame” (American Heritage Dictionary)).    
	Regarding claim 39, Keidar discloses wherein the third portion and the fourth portion comprise a mechanically, permanently deformable metal (paragraph 0061, “restraint 116 that is a plastically deformable material (e.g., a bendable metal)”, when sections 116 are mechanically bent into the configuration of Figure 5B, which houses a prosthetic valve in the ring, the section is permanently deformed for the purposes of preventing paravalvular leakage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Keidar et al (US 2010/0076549 A1) in view of Roberts (US 2008/0086203 A1).

	Regarding claim 23, Keidar discloses the invention substantially as claimed.
	However, Keidar does not disclose wherein the first portion and the second portion comprise Nitinol.  
see Roberts, paragraph 0027).  
	It  would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Keidar by providing wherein the first portion and the second portion comprise Nitinol as taught by Roberts because this would make the ring semi-flexible rather than rigid.  This semi-flexible alloy allows the ring to flex during the cardiac cycle without losing its shape.  The flexibility will also minimize local annular stresses likely to produce dehiscence (see Roberts, paragraph 0027).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774